01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ19-555 and
09         Plaintiff,                     )            CASE NO. CR19-248 JCC
                                          )
10         v.                             )
                                          )
11   KENNETH LORENZO PRATT,               )            DETENTION ORDER
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession with Intent to Distribute a Controlled Substance

15 Date of Detention Hearing:     December 5, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant comes before this Court pursuant to an Arrest Warrant issued by the

22 United States District Court for the Eastern District of California (Case No. MJ19-211). He



     DETENTION ORDER
     PAGE -1
01 was arrested in this District, and an Indictment has been filed charging him with additional drug

02 trafficking and firearms offenses. (CR19-248 JCC). Defendant has entered pleas of not guilty

03 and trial has been set for February 3, 2020. A status hearing on the Eastern District of

04 California case has been set for the same date while the parties explore the possibility of

05 resolving both cases in this District.

06          2.     Defendant was not interviewed by Pretrial Services and does not contest

07 detention. His criminal record includes prior failures to appear.

08          3.     Defendant poses a risk of nonappearance based on failures to appear, pending

09 charges in another district, and unknown or unverified information. Defendant poses a risk of

10 danger based on the nature and circumstances of the offenses, and pending charges.

11          4.     There does not appear to be any condition or combination of conditions that will

12 reasonably assure the defendant’s appearance at future Court hearings while addressing the

13 danger to other persons or the community.

14 It is therefore ORDERED:

15 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

16      General for confinement in a correction facility;

17 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

18 3. On order of the United States or on request of an attorney for the Government, the person

19      in charge of the corrections facility in which defendant is confined shall deliver the

20      defendant to a United States Marshal for the purpose of an appearance in connection with a

21      court proceeding; and

22 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for



     DETENTION ORDER
     PAGE -2
01     the defendant, to the United States Marshal, and to the United State Probation Services

02     Officer.

03        DATED this 5th day of December, 2019.

04

05                                                   A
                                                     Mary Alice Theiler
06                                                   United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
